PER CURIAM:
Zaman Ashraf appeals the district court’s order denying his motion for reduction of sentence, 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Ashraf, No. 3:03-cr-00458-REP-3 (E.D.Va. Aug. 22, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.